PER CURIAM.
Relator’s petition herein seeks a writ of supervisory control to be directed to the respondent court and judge, and alleges that such respondent judge has informed relator that he will not consider an application in the district court for the relief requested; the petition is not accompanied by any exhibits disclosing that any such application has been made or refused. Such petition not being in conformity with sub-division 4 of Rule IV of this court, we decline to accept jurisdiction thereof. On this same date, jurisdiction has been returned to the District Court for such further proceedings as seem just in the circumstances, 142 Mont. 1, 381 P.2d 464.